DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on August 23, 2022, claims 1 and 5-10 were amended, claim 2 was cancelled, new claim 21 was added, and claims 8-10 and 14-17 were withdrawn. Claims 1, 3-7, 11-13 and 18-21 are considered in this office action.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim et al. (Kim’ 972, US 2008/0284972).
Re Claim 1: As shown in Figs. 2-5, Kim’ 972 discloses a light-adjusting glass, comprising a basic light-adjusting structure;
wherein the basic light-adjusting structure comprises a first substrate 110a, a second substrate 110b and a first liquid crystal layer 130, wherein the first substrate 110a and the second substrate 110b are opposite to each other, and the first liquid crystal layer 130 is between the first substrate 110a and the second substrate 110b; the first liquid crystal layer is configured to rotate under an electric field between the first substrate 110a and the second substrate 110b so as to control transmittance of light (Fig. 5) [0062]; and 
the basic light-adjusting structure further comprises a first alignment layer and a second alignment layer, the first alignment layer is on a side of the first substrate 110a and the second alignment layer is on a side of the second substrate 110b proximal to the first liquid crystal layer 130 [0056-0057];
the light adjusting glass further comprises a polarizer 120a which is on a side of the first substrate 110a distal to the first liquid crystal layer 130 and on a light incident side of the light-adjusting glass, and
a transmission axis direction D of the polarizer 120a is parallel to an alignment direction E of the first alignment layer (Fig. 3) [0058, 0065], and
wherein the first liquid crystal layer 130 comprises base liquid crystal molecules 132 and dichroic dye molecules 134 [0059-0061].
Re Claim 21: in addition to the limitations of claim 1, as shown in Fig. 4, there is only one polarizer 120a disposed on a side of the first substrate 110a distal to the first liquid crystal layer 130 and on a light incident side of the light-adjusting glass.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 11-13, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim’ 026, US 2016/0026026) in view of Kim et al. (Kim’ 972, US 2008/0284972).
Re Claim 1: As shown in Figs. 1-4, Kim’ 026 discloses a light-adjusting glass, comprising a basic light-adjusting structure;
wherein the basic light-adjusting structure comprises a first substrate 110, a second substrate 170 and a first liquid crystal layer 140, wherein the first substrate 110 and the second substrate 170 are opposite to each other, and the first liquid crystal layer 140 is between the first substrate 110 and the second substrate 170; the first liquid crystal layer 140 is configured to rotate under an electric field between the first substrate 110 and the second substrate 170 so as to control transmittance of light (Figs. 4A and 4B) [0089]; and 
the basic light-adjusting structure further comprises a first alignment layer 130 and a second alignment layer 150, the first alignment layer 130 is on a side of the first substrate 110 and the second alignment layer 150 is on a side of the second substrate 170 proximal to the first liquid crystal layer 140 [0071],
wherein the first liquid crystal layer 140 comprises base liquid crystal molecules 141 and dichroic dye molecules 142 [0072].
Kim’ 026 does not disclose that the light adjusting glass further comprises a polarizer which is on a side of the first substrate distal to the first liquid crystal layer and on a light incident side of the light-adjusting glass, and
a transmission axis direction of the polarizer is parallel to an alignment direction of the first alignment layer.
As shown in Figs. 3-5, Kim’ 972 discloses a light adjusting glass comprising a polarizer 120a which is on a side of the first substrate 110a distal to the first liquid crystal layer 130 and on a light incident side of the light-adjusting glass [0064], and
a transmission axis direction D of the polarizer 120a is parallel to an alignment direction E of the first alignment layer [0058, 0065].
Thus, it would have been obvious to one having skill in the art at the time the invention was made to employ a polarizer disposed on a side of the first substrate distal to the first liquid crystal layer and on a light incident side of the light-adjusting glass, and having a transmission axis direction being parallel to an alignment direction of the first alignment layer in order to polarize and pass the irradiated light through the liquid crystal layer without changing the oscillation direction [0065].
Re Claim 21: in addition to the limitations of claim 1, as shown in Fig. 4 of Kim’ 972, there is only one polarizer 120a disposed on a side of the first substrate 110a distal to the first liquid crystal layer 130 and on a light incident side of the light-adjusting glass.
Re Claim 3: The light-adjusting glass of claim 1, wherein, as shown in Fig. 15, Kim’ 026 discloses the first substrate comprises a first base 810, a first electrode 820 on a side of the first base 810 proximal to the first liquid crystal layer 840; the second substrate comprises a second base 870 and a second electrode 860 on a side of the second base 870 proximal to the first liquid crystal layer 840; wherein
the first electrode 820 and the second electrode 860 are both plate-shaped electrodes [0185].
Re Claim 4: The light-adjusting glass of claim 1, wherein, as shown in Fig. 2 of Kim’ 026, the first substrate comprises a first base 110, a first electrode 120 on a side of the first base 110 proximal to the first liquid crystal layer 140; the second substrate comprises a second base 170 and a second electrode 160 on a side of the second base 170 proximal to the first liquid crystal layer 140; wherein
the second electrode 160 is a plate-shaped electrode, and the first electrode 120 is a strip- shaped electrode.
Re claim 11: The light-adjusting glass of claim 1:
As shown in Fig. 18 of Kim’ 026, the light-adjusting glass comprises a basic light-adjusting structure 1000a (such as 100 in Fig. 2, or 400 in Fig. 11A, or 800 in Fig. 15) and a functional light-adjusting structure 1000b which is on a layer of the second substrate distal to the liquid crystal layer.
Kim’ 026 discloses that the functional light-adjusting structure 1000b may be realized as any one of the light-adjusting structure 100-800 [0219].
Accordingly, as shown in Figs. 4A and 4B, wherein the functional light-adjusting structure 100 comprises a third substrate 110, a fourth substrate 170 and a second liquid crystal layer 140, wherein the third substrate 110 and the fourth substrate 170 are opposite to each other, and the second liquid crystal layer 140 is between the third substrate 110 and the fourth substrate 170; the second liquid crystal layer 140 is configured to rotate under an electric field between the third substrate 110 and the fourth substrate 170, so that the functional light-adjusting structure 100 is in a foggy state (light shielding mode) [0092].
Re Claim 12: The light-adjusting glass of claim 11:
As shown in Fig. 11A, Kim’ 026 discloses the second liquid crystal layer of the functional light- adjusting glass 400 comprises the liquid crystals 441, dichroic dyes and polymer networks 445 [0129- 131]. Accordingly, it is obvious that the second liquid crystal comprises PNLC (or PDLC).
Re Claim 13: The light-adjusting glass of claim 12, wherein the second liquid crystal layer comprises a reverse type PNLC as shown in Figs. 3B and 4A of Kim’ 026 [0087-0090 and 0132].
Re Claim 18: The light-adjusting glass of claim 11:
As shown in Fig. 18 of Kim’ 026, it is obvious that the second substrate comprises a second base and
a second electrode on a side of the second base proximal to the first liquid crystal layer; and the second base is adhered to the third base by an inter-substrate adhesive layer 1300.
Re Claim 20: Kim’ 026 discloses a glass module comprising the light adjusting glass of claim 1 as shown in Fig. 18 [0005, 0011].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim’ 026, US 2016/0026026) in view of Kim et al. (Kim’ 972, US 2008/0284972) as applied to claim 3 above, and further in view of Hao et al. (Hao, US 2012/0039089).
Re Claim 5: The light-adjusting glass of claim 3:
Kim’ 026 as modified in view of Kim’ 972 does not disclose that the first base is adhered to the polarizer by a reflective adhesive layer.
As shown in Fig. 4A, Hao discloses a display system 400 in which the reflective polarizer 430 is adhered to the liquid crystal panel by an optical adhesive layer 420 [0086], wherein the optical adhesive layer is substantially optically diffusive in order to scatter the light [0076].
Thus, it would have been obvious to one having skill in the art at the time the invention was made to employ an optical adhesive layer as a reflective adhesive layer to adhere the first base to the reflective polarizer for scattering the light.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim’ 026, US 2016/0026026) in view of Kim et al. (Kim’ 972, US 2008/0284972) as applied to claim 1 above, and further in view of Uesaka et al. (Uesaka, US 2010/0026936).
Re claim 7: The light-adjusting glass of claim 1:
Kim’ 026 as modified in view of Kim’ 972 does not suggest the polarizer has a thickness of 150 micrometers or less.
As shown in Figs. 3 and 4, Uesaka discloses a display device 10 comprising a polarizer 13 having a thickness of 105 micrometers [0184]. This meets the claimed thickness of 150 micrometers or less.
Thus, it would have been obvious to one having skill in the art at the time the invention was made to employ a polarizer having a thickness of 150 micrometers or less in order to obtain bright images [0295].
Re Claim 6: The light-adjusting glass of claim 1:
Kim’ 026 as modified in view of Kim’ 972 and Uesaka does not suggest the polarizer comprises any one of APF, DBEF, DLRP. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select one of APF, DBEF, DLRP for the polarizer, since it has been held within the general skill of a worker in the art to select a commonly used polarizer on the basis of its suitability for an intended application. In re Leshin, 125 USPQ 416.
Claims 1, 11-13 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (Hayashi, US 2008/0094551) in view of Kim et al. (Kim’ 972, US 2008/0284972).
Re Claim 1: As shown in Figs. 1A, 1B and 2, Hayashi discloses a light-adjusting glass, comprising a basic light-adjusting structure;
wherein the basic light-adjusting structure comprises a first substrate 30, a second substrate 40 and a first liquid crystal layer 10, wherein the first substrate 30 and the second substrate 40 are opposite to each other, and the first liquid crystal layer 10 is between the first substrate 30 and the second substrate 40; the first liquid crystal layer 10 is configured to rotate under an electric field between the first substrate 30 and the second substrate 40 so as to control transmittance of light (Fig. 1B); and 
the basic light-adjusting structure further comprises a first (lower) alignment layer 32 and a second (upper) alignment layer 32, the first alignment layer 32 is on a side of the first substrate 30 and the second alignment layer 32 is on a side of the second substrate 40 proximal to the first liquid crystal layer 10,
wherein the first liquid crystal layer 10 comprises base liquid crystal molecules 12 and dichroic dye molecules 14.
Kim’ 026 does not disclose that the light adjusting glass further comprises a polarizer which is on a side of the first substrate distal to the first liquid crystal layer and on a light incident side of the light-adjusting glass, and
a transmission axis direction of the polarizer is parallel to an alignment direction of the first alignment layer.
As shown in Figs. 3 and 4, Kim’ 972 discloses a light adjusting glass comprising a polarizer 120a which is on a side of the first substrate 110a distal to the first liquid crystal layer 130 and on a light incident side of the light-adjusting glass [0064], and
a transmission axis direction D of the polarizer 120a is parallel to an alignment direction E of the first alignment layer [0058, 0065].
Thus, it would have been obvious to one having skill in the art at the time the invention was made to employ a polarizer disposed on a side of the first substrate distal to the first liquid crystal layer and on a light incident side of the light-adjusting glass, and having a transmission axis direction being parallel to an alignment direction of the first alignment layer in order to polarize and pass the irradiated light through the liquid crystal layer without changing the oscillation direction [0065].
Re Claim 21: in addition to the limitations of claim 1, as shown in Fig. 4 of Kim’ 972, there is only one polarizer 120a disposed on a side of the first substrate 110a distal to the first liquid crystal layer 130 and on a light incident side of the light-adjusting glass.
Re Claim 11: The light-adjusting glass of claim 1:
As shown in Fig. 3, Hayashi discloses a light-adjusting glass comprises a basic light-adjusting structure (comprising first liquid crystal layer 10, first (lower) substrate 310, and second (upper) substrate 310) and a functional light-adjusting structure (comprising second liquid crystal layer 20) which is on a layer of the second substrate 310 distal to the liquid crystal layer 10,
wherein the functional light-adjusting structure comprises a third (lower) substrate 312, a fourth (upper) substrate 312 and a second liquid crystal layer 20, wherein the third substrate and the fourth substrate are opposite to each other, and the second liquid crystal layer 20 is between the third substrate and the fourth substrate; the second liquid crystal layer 20 is configured to rotate under an electric field between the third substrate and the fourth substrate (Fig. 1B)[0042], so that the functional light-adjusting structure is in a foggy state (light shielding mode) [0045].
Re Claim 12: The light-adjusting glass of claim 11, wherein Hayashi discloses that the second liquid crystal layer 20 comprises PNLC or PDLC [0150].
Re Claim 13: The light-adjusting glass of claim 12, wherein, as shown in Figs. 1A and 1B of Hayashi, the second liquid crystal layer 20 comprises a reverse type PNLC [0041-0042].
Re Claim 18: The light-adjusting glass of claim 11:
As shown in Fig. 3, Hayashi discloses that the second substrate 310 comprises a second base and a second electrode on a side of the second base proximal to the first liquid crystal layer 10 [0189-0190]; and the second base 310 is adhered to the third base 312 by an inter-substrate adhesive layer 42 [0185- 0186].
Re Claim 19: The light-adjusting glass of claim 11, wherein, as shown in Fig. 2, the second substrate comprises a second base 40 and a second electrode on a side of the second base proximal to the first liquid crystal layer 10; and the second base and the third base are shared as a single piece 40 [0182-0183 and 0189-0190].
Re Claim 20: As shown in Figs. 2 and 3, Hayashi discloses a glass module comprising the light-adjusting glass of claim 1.
Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Liu, US 2016/0282646) in view of Kim et al. (Kim’ 972, US 2008/0284972).
Re Claim 1: As shown in Figs. 1-3, Liu discloses a light-adjusting glass, comprising a basic light-adjusting structure;
wherein the basic light-adjusting structure comprises a first substrate 1, a second substrate 2 and a first liquid crystal layer 3, wherein the first substrate 1 and the second substrate 2 are opposite to each other, and the first liquid crystal layer 3 is between the first substrate 1 and the second substrate 2; the first liquid crystal layer 3 is configured to rotate under an electric field between the first substrate 1 and the second substrate 2 so as to control transmittance of light [0042]; and 
the basic light-adjusting structure further comprises a first alignment layer 4 and a second alignment layer 5, the first alignment layer 4 is on a side of the first substrate 1 and the second alignment layer 5 is on a side of the second substrate 2 proximal to the first liquid crystal layer 3,
the light adjusting glass further comprises a polarizer 8 which is on a side of the first substrate 1 distal to the first liquid crystal layer 3 and on a light incident side of the light-adjusting glass, and
a transmission axis direction of the polarizer 8 is parallel to an alignment direction of the first alignment layer 4 [0053].
Liu does not disclose that the first liquid crystal layer comprises base liquid crystal molecules 141 and dichroic dye molecules 142 [0072].
As shown in Figs. 4 and 5, Kim’ 972 discloses a light adjusting glass comprising a first liquid crystal layer comprises base liquid crystal molecules 132 and dichroic dye molecules 134 [0031-0033].
Thus, it would have been obvious to one having skill in the art at the time the invention was made to employ a first liquid crystal layer comprising base liquid crystal molecules and dichroic dye molecules in order to absorb light that oscillates in the parallel direction and transmitting light that oscillates in the perpendicular direction with respect to any one axis of a long axis and a short axis of the dichroic dye molecules [0031].
Re Claim 21: in addition to the limitations of claim 1, as shown in Fig. 1 of Liu, there is only one polarizer 8 disposed on a side of the first substrate 1 distal to the first liquid crystal layer 3 and on a light incident side of the light-adjusting glass.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
October 14, 2022